 Case 1:19-cv-14352-NLH Document 10 Filed 09/23/20 Page 1 of 2 PageID: 107



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
JEROME LAMAR YOUNG,            :
                               :    No. 19-cv-14352 (NLH)
               Petitioner,     :
                               :
               v.              :    MEMORANDUM OPINION
                               :
                               :
JOHN POWELL,                   :
                               :
               Respondent.     :
______________________________:

     IT APPEARING THAT:

     1.    Petitioner Jerome Lamar Young filed a petition for writ

of habeas corpus under 28 U.S.C. § 2254.        ECF No. 1.

     2.    On May 4, 2020, the Court’s April 28, 2020 Order that

had been mailed to Petitioner’s address of record at South Woods

State Prison in Bridgeton, New Jersey was returned as

undeliverable.     ECF No. 9.

     3.    The Notice mailed to Petitioner’s address of record has

been returned to sender with the envelope marked “Return to

Sender, Refused, Unable To Forward.”        Id. at 6.    A stamp on the

envelope indicated Petitioner was “no longer in custody” and had

“max[ed] out 4-30-20.”     Id.

     4.    Petitioner has not communicated with the Court

regarding his new address, in violation of Local Civil Rule

10.1.     See L. Civ. R. 10.1(a) (“Counsel and/or unrepresented
                                    1
 Case 1:19-cv-14352-NLH Document 10 Filed 09/23/20 Page 2 of 2 PageID: 108



parties must advise the Court of any change in their or their

client’s address within seven days of being apprised of such

change by filing a notice of said change with the Clerk.”).

     5.   Based on Petitioner’s failure to comply with Local

Civil Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case.

     6.    Petitioner may reopen this matter by submitting his

new contact information to the Court.

     7.    The Clerk shall be directed to reopen this matter upon

receipt of Petitioner’s new address.

     8.   An appropriate order follows.




Dated: September 23, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
